PER CURIAM.
We affirm Alexander Christopher Wilson’s convictions for two counts of battery on a law enforcement officer and one count of resisting an officer with violence. We strike the $2 cost imposed pursuant to section 943.25(13), Florida Statutes (1993), because *1105this discretionary cost was not announced at sentencing. Reyes v. State, 655 So.2d 111 (Fla. 2d DCA 1995). We also strike the $99 cost/fine that the trial court imposed without providing statutory authority. Sutton v. State, 635 So.2d 1032 (Fla. 2d DCA 1994). In all other respects, we affirm Mr. Wilson’s sentence.
Affirmed as modified.
PARKER, AC.J., and ALTENBERND and WHATLEY, JJ, concur.